DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the claim set received 8/12/2020 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the Claims 2 and 12 recitation of “controlling closure of the first bleed-off valve… until closure,” it is unclear what is meant by controlling closure until closure, it’s akin to saying, “controlling speed until speed.”  It appears the second instance of ‘closure’ in the recitation requires a degree of closure.
Claims 3-4 are rejected as dependent on claim 2 and claims 13-14 are rejected as dependent on claim 12.
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 5,385,012) in view of Balcer (US 2015/0176499).
Regarding Claim 1, Rowe teaches a method for controlling a bleed-off valve (Fig. 1, either of 14 or 16) of a gas turbine engine 2, the method comprising: maintaining a first bleed-off valve 14 or 16 associated with a first compressor 6 or 8, respectively, of the gas turbine engine 2 at least partially open (read col. 4, ll. 6-15: both valves 14 and 16 held open under detection of a transient) upon detection of an unintended engine disturbance causing a drop in pressure of a combustion chamber of the engine (read col. 4, ll. 16-31, point iii in particular: the transient representing a minimum pressure at the HP compressor outlet, i.e., the pressure at the inlet to the combustion chamber).
Rowe teaches the above control for the purpose of controlling compressor surge/stall (read col. 3, ll. 6-11).
Rowe does not explicitly disclose monitoring a rotor acceleration of the first compressor; and controlling closure of the first bleed-off valve when the rotor acceleration of the first compressor reaches a first threshold for a first duration.
Balcer discloses a gas turbine engine 10 having a compressor C with associated bleed-off valve 11/11’ (see Fig. 2).  Balcer teaches control of the bleed-off valve 11/11’ including monitoring a rotor acceleration of the compressor (continuous monitoring of compressor speed Nc in order to determine the opening degree θ of the bleed-off valve/ compressor speed over time is acceleration); and controlling closure F of the first bleed-off valve 11/11’ (as shown in Fig. 4) when the rotor acceleration (left to right of the figure representing an increase in speed or acceleration) of the compressor reaches a first threshold Pp for a first duration (the duration required to cover the increase in speed α between Pp and β).  Additionally, should it be viewed that the acceleration threshold must be a specific acceleration (                                
                                    
                                        
                                            ω
                                        
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            ) value, it is noted that the engine and associated compressor will experience accelerations during operation which will occur over time and that the bleed-off valve control is provided continuously during engine operation such that control of closure, i.e. degree of opening θ, of the bleed off valve is provided when a threshold value of the compressor acceleration is met for the period of time.
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Rowe to include monitoring a rotor acceleration of the first compressor (one of compressor 6 or 8); and controlling closure of the first bleed-off valve (bleed-off valve 14 or 16, respectively) when the rotor acceleration of the first compressor reaches a first threshold for a first duration as taught by Balcer in order to prevent compressor stall/surge during acceleration (Balcer para. 0009-0011).
Regarding Claim 2, Rowe in view of Balcer teaches the claimed invention as discussed above.  Rowe additionally teaches wherein the first compressor 6 is a low pressure compressor (see Fig. 1) and the first bleed off valve 14 is a low pressure compressor bleed-off valve.  Rowe in view of Balcer as discussed above further teaches wherein controlling closure of the first bleed-off valve (according to the incorporated control step taught by Balcer as applied to the low pressure compressor bleed-off valve 14 in the rejection above) comprises modulating the first bleed-off valve 14 as a function of a speed (rotational speed) of the low pressure compressor 6 until closure (final closure state                                 
                                    
                                        
                                            θ
                                        
                                        
                                            f
                                        
                                    
                                
                             as discussed at para. 0028 and shown in Fig. 4).
Regarding Claim 3, Rowe in view of Balcer teaches the claimed invention as discussed above.  Rowe additionally teaches monitoring a rotor acceleration of a high pressure compressor 8 (read col. 4, ll. 16-31, point ii).   Rowe in view of Balcer as discussed above further teaches wherein controlling closure of the first bleed-off valve 14 comprises controlling closure when the rotor acceleration of the low pressure compressor 6 reaches the first threshold for the first duration and the rotor acceleration of the high pressure compressor 8 reaches a second threshold for a second duration (closure of the first bleed-off valve 14 is controlled during all engine operations including from stand-still start where the both engine compressors will experience accelerations for durations to obtain operational speed).
Regarding Claim 4, Rowe in view of Balcer teaches the claimed invention as discussed above.  Rowe additionally discloses disabling a nominal mode of control of the first bleed-off valve 14 upon detection of the unintended engine disturbance (the valve 14 is opened upon detection of the unintended engine disturbance as discussed at col. 4, ll. 6-15 which represents change from normal/nominal mode operation).  Balcer as discussed above, teaches the closure control of the first bleed-off valve which is defined herein as the nominal mode of control, wherein the nominal mode of control (see Fig. 4) is a function of a reference speed Nc of the associated, in this case the low pressure, compressor and its effector limits (fully opened (100%) and final closure state                                 
                                    
                                        
                                            θ
                                        
                                        
                                            f
                                        
                                    
                                
                            ; see equation of para. 0027).
Regarding Claim 5, Rowe in view of Balcer teaches the claimed invention as discussed above.  Rowe additionally discloses wherein the first compressor 8 is a high pressure compressor (see Fig. 1) and the first bleed off valve 16 is a high pressure compressor bleed-off valve.  Rowe in view of Balcer as discussed above further teaches wherein controlling closure of the first bleed-off valve (according to the incorporated control step taught by Balcer as applied to the high pressure compressor bleed-off valve 16 in the rejection above) comprises closing the first bleed off valve (see degree of opening θ to compressor rotational speed of Balcer’s graph of the incorporated closure control, Fig. 4).
Regarding Claim 6, Rowe in view of Balcer teaches the claimed invention as discussed above.  Rowe additionally discloses further comprising monitoring a rotor acceleration of a low pressure compressor 6 of the engine (col. 3, ll. 20-25 evaluation of engine power settings based on low pressure compressor speed, a change in speed represents an acceleration).  Rowe in view of Balcer as discussed above further teaches wherein controlling closure of the first bleed-off valve (according to the the control incorporated by Balcer as discussed above) comprises controlling closure when the rotor acceleration of the high pressure compressor reaches the first threshold for the first duration and the rotor acceleration of the low pressure compressor reaches a second threshold for a second duration (closure of the first bleed-off valve 16 is controlled during all engine operations including from stand-still start where the both engine compressors will experience accelerations for durations to obtain operational speed).
Regarding Claim 7, Rowe in view of Balcer teaches the claimed invention as discussed above.  Rowe additionally discloses maintaining a second bleed-off valve (the other of valves 14 and 16) associated with the first compressor 6 or 8 (associated by being components of the same engine 2 as shown in Fig. 1 and in that operation of a bleed valve of a different compressor, high or low pressure, will have an effect on the air flow of the other of the high or low pressure compressor being fluidly connected upstream or downstream) of the gas turbine engine 2 at least partially open upon detection of the unintended engine disturbance (as read at col. 4, ll. 6-15).  Rowe in view of Balcer as discussed above teaches controlling closure of the second bleed-off valve 14 and 16 when the rotor acceleration of the first compressor reaches the first threshold for the first duration (the valves are controlled during all engine operations as discussed above, including when the first compressor rotor experiences an acceleration for a duration).
Regarding Claim 8, Rowe in view of Balcer teaches the claimed invention as discussed above.  Rowe additionally discloses maintaining a second bleed-off valve (the other of valves 14 and 16) associated with a second compressor (the other of compressor 6 or 8) of the gas turbine engine 2 at least partially open upon detection of the unintended engine disturbance (as read at col. 4, ll. 6-15).   Rowe in view of Balcer as discussed above teaches monitoring a rotor acceleration of the second compressor (Balcer teaches monitoring rotor acceleration of the compressor of the associated bleed-off valve as discussed above, the monitoring applied to both bleed-off valves 14 and 16 and their respective compressors 6 and 8 in the combination as discussed in the rejection of claim 1, therefore both the first and second compressor acceleration are monitored); and controlling closure of the second bleed off valve (the other of valves 14 and 16; the controlling closure taught by Balcer applied to both bleed-off valves) when the rotor acceleration of the second compressor reaches a second threshold for a second duration (closure of the first bleed-off valve 16 is controlled during all engine operations including from stand-still start where the both engine compressors will experience accelerations for durations to obtain operational speed).
Regarding Claim 9, Rowe in view of Balcer teaches the claimed invention as discussed above.  Rowe additionally discloses wherein the first compressor 6 is a low pressure compressor, the first bleed-off valve 14 is a low pressure compressor bleed-off valve (see Fig. 1) and the second compressor 8 is a high pressure compressor and the second bleed-off valve 16 is a high pressure compressor bleed-off valve (as shown in Fig. 1).  Rowe in view of Balcer as discussed above teaches controlling closure of the first bleed-off valve (the controlling closure taught by Balcer as applied to the first bleed-off valve 14 of Rowe) comprises controlling closure when the rotor acceleration of the low pressure compressor reaches the first threshold for the first duration and the rotor acceleration of the high pressure compressor reaches a third threshold for a third duration (the valves are controlled during all engine operations as discussed above, including when the first/low pressure compressor rotor experiences the first acceleration for the first duration and when the high pressure compressor rotor experiences a third acceleration for a third duration); and controlling closure of the second bleed-off valve (the controlling closure taught by Balcer as applied to the second bleed-off valve 16 of Rowe) comprises controlling closure when the rotor acceleration of the high pressure compressor reaches the second threshold for the second duration and the rotor acceleration of the low pressure compressor reaches a fourth threshold for a fourth duration (the valves are controlled during all engine operations as discussed above, including when the first/low pressure compressor rotor experiences the second acceleration for the second duration and when the high pressure compressor rotor experiences a fourth acceleration for a fourth duration).
Regarding Claim 10, Rowe in view of Balcer teaches the claimed invention as discussed above.  Rowe additionally discloses wherein the unintended engine disturbance is one of a flameout, a surge, and a quick relight (all will result in a drop in pressure at the outlet of the compressors as discussed at col. 4, ll. 16-31 point iii which represents the detection of the unintended engine disturbance).
Regarding Claims 11-20 Rowe in view of Balcer teaches the method as discussed above with regard to claims 1-10.  Claims 11-20 differ from claims 1-10 in that they require a processing unit and a non-transitory computer-readable medium having stored thereon program code executable by the processing unit which perform the same method.  Rowe additionally teaches the processing unit and the non-transitory computer-readable medium (comprising control means 18, gate 20, and first and second analyzer circuits 22 and 24, read col. 3, ll. 49-62: the defined unit and medium receives electrical signals comprising engine operation data, performs computations, i.e. manipulates the data, essentially using a processor and programming to form bleed-off valve commands, and outputs the commands to the bleed-off valve).  Further, one of ordinary skill understands that the signal issuing gate and the signal/data analyzers which can evaluate and compare data to determine real time valve actuation, as disclosed by Rowe, comprises a computer having a processor and programming.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                       Primary Examiner, Art Unit 3741                                                                                                                                                 Examiner, Art Unit 3741